Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 1 of 23 Page ID #:202




   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11 ROLAND VAUGHAN, an Individual,              Case No. 2:19-cv-00336-R-SKx
  12               Plaintiff,                    FIRST AMENDED COMPLAINT
  13        v.
  14 COUNTY OF LOS ANGELES, a
     Public Entity; and DOES 1-50,
  15 Inclusive,
  16               Defendants.
  17
  18
                                            I.
  19                                  INTRODUCTION
  20        1.     This is a case about broken promises. Defendants COUNTY OF LOS
  21 ANGELES and Sheriff’s Deputies and Personnel, Defendants ANTHONY J.
  22 LASCANO (#531103 1), JI Y. YU (#470249), CHRIS Y. LEE (#623671), ROBERT
  23 SAKO (#636469), and DOE DEFENDANTS 1-3 and 26-50, acting with deliberate
  24 indifference, broke their promise under the United States and California Constitutions
  25 to protect Plaintiff, Roland Vaughan, from harm while he was housed as a pretrial
  26
  27   1
      The numbers refer to the individual Defendant's employee number with the County
  28 of Los Angeles.
                                                                   Case No. 2:19-cv-00336-R-SKx
                                    FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 2 of 23 Page ID #:203




   1 detainee at Men’s Central Jail. As a result, he was savagely beaten by other inmates
   2 on September 30, 2017.
   3          2.   Further, said Defendants broke another promise when they refused to
   4 summon medical aid for Plaintiff in the days following the assault, resulting in the
   5 development of necrotizing fasciitis in Plaintiff’s right arm, ultimately requiring the
   6 removal of his skin from his elbow to his knuckles, and the grafting of skin from his
   7 thigh.
   8          3.   Worse yet—Defendants broke these promises owed under the
   9 Constitution to a man who, in Plaintiff, is a decorated combat veteran, who fought
  10 and nearly died for this Country and the guarantees the Constitution is meant to
  11 provide.
  12          4.   As a result, Plaintiff has been badly injured, and permanently disfigured,
  13 and now by this Complaint seeks compensation to remedy the violations herein
  14 alleged.
  15                                         II.
                                           PARTIES
  16
              5.   Plaintiff is Roland Vaughan (“PLAINTIFF”). He is a resident of the
  17
       County of Los Angeles. Plaintiff served his Country as an infantryman with the Army
  18
       Rangers from 2005 to 2010. He fought in Iraq and Afghanistan in the Global War on
  19
       Terror. He was nearly killed during his combat service when an IED near him
  20
       exploded. For his service and sacrifice Plaintiff received the Army Commendation
  21
       Medal, the Purple Heart, Army Good Conduct Medal, National Defense Service
  22
       Medal, Afghanistan Campaign Medal with Two Campaign Stars, Global War on
  23
       Terrorism Service Medal, Iraq Campaign Medal with Combat Star, Army Service
  24
       Ribbon, and the Combat Infantryman Badge. After being honorably discharged from
  25
       the US Army, Plaintiff attained a college degree and went to work as a photographer
  26
       and videographer for the Combat Wounded Veterans Challenge. Plaintiff is currently
  27
       housed in the California Dept. of Corrections and Rehabilitation at Sierra
  28

                                                2                    Case No. 2:19-cv-00336-R-SKx
                                    FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 3 of 23 Page ID #:204




   1 Conservation Center in Jamestown, California, and is expected to be released in the
   2 end of 2019.
   3         6.     Defendant, the County of Los Angeles (“COUNTY”), is a public entity
   4 for the purposes of this action and in said capacity is responsible for and administers
   5 the COUNTY Sheriff’s Department (“LASD”), which in turn promulgates policies
   6 and practices for the housing, custody, care, safe keeping, medical care and protection
   7 of inmates in the COUNTY Detention Facilities including Men’s Central Jail
   8 (“MCJ”). COUNTY, through its component departments, and Jim McDonnell as
   9 Sheriff of the COUNTY, runs, operates, oversees, administers, supervises, and is
  10 otherwise responsible for the conduct of LASD in COUNTY facilities, including both
  11 the acts and omissions of LASD and other detention facility workers, including but
  12 not limited to custody staff and medical personnel. At all times COUNTY possessed
  13 the power and authority to adopt policies and prescribe rules, regulations and practices
  14 affecting all facets of the training, supervision, control, employment, assignment and
  15 removal of individual members of the LASD, including those individuals charged
  16 with protecting the health and safety of inmates at COUNTY Detention facilities,
  17 including PLAINTIFF and to assure that said actions, policies, rules, regulations,
  18 practices and procedures of the LASD and its employees and agents comply with the
  19 laws and constitutions of the United States and of the State of California.
  20         7.     DOES 1 through 3 are and were LASD officials and supervisors during
  21 all relevant times herein, and at all times possessed the power and the authority and
  22 were charged by law with the responsibility to enact policies and to prescribe rules
  23 and practices concerning the operation of the COUNTY Detention facilities,
  24 including MCJ, and concerning the means by which the life, health and safety of
  25 inmates were to be secured, the manner in which complaints regarding an inmate’s
  26 health and safety were to be evaluated and acted upon, and what safeguards were in
  27 place to treat and/or care for inmates with medical conditions.
  28         8.     At all times relevant herein, Defendants ANTHONY J. LASCANO

                                                 3                   Case No. 2:19-cv-00336-R-SKx
                                    FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 4 of 23 Page ID #:205




   1 (#5311032), JI Y. YU (#470249), CHRIS Y. LEE (#623671), and ROBERT SAKO
   2 (#636469) were and are deputies and peace officers, agents or employees of
   3 Defendant COUNTY and LASD and were at all times relevant to this action acting in
   4 the course and scope of their employment and agency. They were actively engaged in
   5 employment at MCJ located at 441 Bauchet Street, Los Angeles, California 90012,
   6 during the time period of September 30, 2017, through October 10, 2017, and in this
   7 capacity were empowered to act under the color of law to assure for Plaintiff’s safety
   8 and well-being during his incarceration. Upon information and belief, Defendants
   9 ANTHONY J. LASCANO (#531103), JI Y. YU (#470249), CHRIS Y. LEE
  10 (#623671), and ROBERT SAKO (#636469), and each of them, reside in the County
  11 of Los Angeles or within this Court's judicial district.
  12         9.    At all times relevant hereto, DOE DEFENDANTS 26 through 50 were
  13 and are LASD personnel, nurses, pill call employees, and/or medical professionals
  14 employed, hired, and/or retained by the COUNTY to respond to medical needs of
  15 inmates and summon and/or administer medical treatment to inmates at MCJ, and said
  16 Defendants were at all times relevant to this action acting in the course and scope of
  17 their employment and agency during the time period of September 30, 2017, through
  18 October 10, 2017. Said Defendants were empowered to act under the color of law to
  19 respond to reports, complaints and requests for treatment and safe housing from
  20 Plaintiff, including complaints and requests for treatment of health conditions.
  21         10.   At all times relevant hereto, Defendants DOES 1 through 3 were the
  22 chief policy makers for COUNTY and the LASD relative to MCJ as alleged herein,
  23 were employed by COUNTY defendant as administrators, police officers, sheriffs, or
  24 in other capacities as yet undetermined and in doing the acts alleged acted within the
  25 course and scope of their employment under color of law.
  26
  27   2
      The numbers refer to the individual Defendant's employee number with the County
  28 of Los Angeles.

                                                 4                  Case No. 2:19-cv-00336-R-SKx
                                     FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 5 of 23 Page ID #:206




   1         11.    All defendants named herein committed the above alleged acts while
   2 acting within the scope and course of their employment under color of law.
   3         12.    At all times mentioned herein, defendant Los Angeles COUNTY,
   4 through the LASD was charged with the supervision, management, control, operation
   5 and administration of LASD, including the responsibility for the control, supervision,
   6 training, employment, assignment and removal of police officers at LASD and at MCJ
   7 where the acts alleged took place.
   8         13.    At all times relevant to this case, and as regards all acts and omissions
   9 relevant to this case, Defendants and each of them, were agents, servants, and
  10 employees of their co-defendants and in doing the things alleged were acting within
  11 the scope of their authority as agents, servants and employees and with the permission,
  12 consent, ratification and condonation of their co-defendants.
  13         14.    Plaintiff is ignorant of the true names and capacities of defendants sued
  14 herein as DOES 1 through 3 and 26 through 50, inclusive. Plaintiff will amend this
  15 complaint to allege their true names and capacities when ascertained or when this
  16 Court permits said amendment.
  17         15.    Plaintiff is informed and believes and thereon alleges that each said
  18 fictitiously named defendant is responsible in some manner for the occurrences herein
  19 alleged and that Plaintiff’s injuries and damages as herein alleged were proximately
  20 caused by the negligence, deliberate indifference and/or reckless or intentional
  21 wrongful and tortious conduct of such defendants.
  22                                         III.
                                    JURISDICTION & VENUE
  23
             16.    This action is brought pursuant 42 U.S.C. §§ 1983 and 1988, and the
  24
       Fourteenth Amendment of the United States Constitution, as well as under California
  25
       law as to Plaintiff’s causes of action in tort.
  26
             17.    The Court has personal jurisdiction over the Defendants in this case
  27
       because they are residents of and/or doing business in the State of California, County
  28

                                                    5                Case No. 2:19-cv-00336-R-SKx
                                       FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 6 of 23 Page ID #:207




   1 of Los Angeles.
   2         18.    As a Court of general jurisdiction, this Court has subject matter
   3 jurisdiction over Plaintiff’s claims arising under Federal and California law.
   4         19.    Venue is proper in this Court because all parties to this action reside
   5 within the County of Los Angeles, and the acts and omissions giving rise to Plaintiff’s
   6 claims took place within the jurisdictional boundaries of this Court.
   7         20.    This is an unlimited civil case as defined in California Code of Civil
   8 Procedure §§ 85, et seq.
   9                                  IV.
                      FACTS COMMON TO ALL CAUSES OF ACTION
  10
             21.    On February 5, 2017, Plaintiff was arrested in Antelope Valley, County
  11
       of Los Angeles, after he was involved in a motor vehicle accident. Plaintiff was
  12
       driving home with his fiancée while intoxicated. As he took a left turn onto a side
  13
       street toward his home, a motorcycle approaching in the oncoming lane struck his
  14
       right front quarter panel. The motorcyclist died as a result of the crash. Plaintiff was
  15
       booked and initially charged with Murder.
  16
             22.    Plaintiff was transferred to MCJ while awaiting trial.
  17
             23.    During Plaintiff’s booking he was given a medical evaluation. Aside
  18
       from the injuries he suffered from and IED blast as an infantryman in the Army,
  19
       Plaintiff was healthy. Specifically, Plaintiff did not have an infection in his right arm
  20
       and Plaintiff had full function of his right arm.
  21
             24.    As a pretrial detainee at MCJ, Plaintiff’s housing designation was “EBI”
  22
       (Education Based Incarceration), sometimes referred to by inmates as the “Veteran’s
  23
       Dorm.”
  24
             25.    On September 30, 2017, Plaintiff and a small group of inmates in EBI
  25
       were on the roof at MCJ for exercise.
  26
             26.    Unbeknownst to Plaintiff at that same time, a riot broke out in the MCJ
  27
       dormitory housing the SNY (Special Needs Yard) inmates. SNY inmates commonly
  28

                                                   6                   Case No. 2:19-cv-00336-R-SKx
                                      FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 7 of 23 Page ID #:208




   1 include homosexuals and other inmates requiring special classification and separation
   2 from general population.
   3        27.    The rioting SNY inmates were pepper sprayed by LASD custody
   4 deputies, who then ushered the SNY inmates to the roof where they were placed on
   5 the other side of a partition from Plaintiff and the EBI inmates.
   6        28.    In total there were approximately 98 SNY inmates relocated to the roof.
   7 Plaintiff and the EBI inmates composed a much smaller group of approximately 10-
   8 15 inmates.
   9        29.    LASD custody employees, including Defendants ANTHONY J.
  10 LASCANO (#531103), JI Y. YU (#470249), CHRIS Y. LEE (#623671), and
  11 ROBERT SAKO (#636469)DEFENDANTS ANTHONY J. LASCANO (#531103),
  12 JI Y. YU (#470249), CHRIS Y. LEE (#623671), AND ROBERT SAKO (#636469),
  13 then left the roof and left the rioting SNY inmates alone and unmonitored with the
  14 EBI inmates.
  15        30.    After deputies left, the SNY inmates broke through the partition and
  16 proceeded to assault and savagely beat the EBI inmates, including Plaintiff.
  17        31.    Despite the fact that the assault went on for many minutes, between 10
  18 and 20 minutes, approximately, not a single LASD deputy or custody employee,
  19 including DEFENDANTS ANTHONY J. LASCANO (#531103), JI Y. YU
  20 (#470249), CHRIS Y. LEE (#623671), AND ROBERT SAKO (#636469), arrived at
  21 the roof to intervene and protect Plaintiff and the other EBI inmates.
  22        32.    The assault was also being recorded on MCJ’s CCTV video system.
  23 Plaintiff knows this because in the days following the assault several LASD deputies,
  24 names currently unknown, were observed re-watching the beating, and laughing at
  25 Plaintiff while remarking that Plaintiff “got his ass beat by a bunch of homos.”
  26        33.    Despite the fact that video cameras were recording the assault, still, not
  27 a single LASD deputy or custody employee, including DEFENDANTS ANTHONY
  28 J. LASCANO (#531103), JI Y. YU (#470249), CHRIS Y. LEE (#623671), AND

                                                7                    Case No. 2:19-cv-00336-R-SKx
                                    FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 8 of 23 Page ID #:209




   1 ROBERT SAKO (#636469), arrived at the roof to intervene and protect Plaintiff and
   2 the other EBI inmates
   3         34.   Plaintiff suffered injuries from the assault, including a swollen and black
   4 left eye, several cuts and scratches on his neck, arms, and hands, swollen knots on his
   5 head, bruised jaw and soreness throughout his body, and an abrasion to his right arm
   6 near his elbow.
   7         35.   The abrasion started to become infected and severely painful.
   8         36.   On several occasions over the following days Plaintiff sought medical
   9 attention for his arm, but was denied by DOE DEFENDANTS 26-50.
  10         37.   Plaintiff asked repeatedly to visit medical to have blood tests conducted.
  11 Midway through the week, he was brought to medical for a blood draw. He was told
  12 that he would only be contacted if he “had something to worry about.”
  13         38.   On October 4, 2017, Plaintiff was seen by a nurse because he was
  14 concerned about getting infection from the blood that “was everywhere” during the
  15 assault. He was sent to get an STD evaluation, but his injury to his arm was not
  16 evaluated.
  17         39.   On October 7, 2017, Plaintiff specifically recalls desperately asking a
  18 “Deputy Prado”, full name currently unknown, for a pass to medical. He was denied.
  19         40.   Also on October 7, 2017, Plaintiff specifically recalls asking a “Ms.
  20 Gutierrez”, full name currently unknown, for a pass to medical. He was denied.
  21         41.   On October 8, Plaintiff was seen by a nurse. He complained again about
  22 the infection in his arm. The nurse noted “severe swelling with erythema and
  23 warmth.” She submitted a referral for Plaintiff to see urgent care.
  24         42.   Finally, on October 9, 2017, Plaintiff was sent to the Urgent Care Center.
  25 He was then sent by patrol car to the hospital and admitted on October 10, 2017. At
  26 the hospital, Plaintiff was diagnosed with necrotizing fasciitis, and told that he needed
  27 immediate surgery, and that there was a 50% chance that he would not survive.
  28         43.   Doctors removed all the skin to the muscle on Plaintiff’s right arm

                                                 8                    Case No. 2:19-cv-00336-R-SKx
                                     FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 9 of 23 Page ID #:210




   1 between his elbow and his knuckles and debrided the necrotic tissue. Surgeons then
   2 grafted skin from Plaintiff’s upper thigh onto the wound. The weeks of procedures
   3 were incredibly painful. Plaintiff was discharged from the hospital on October 23,
   4 2017.
   5         44.    To this day, Plaintiff suffers from permanent disfigurement of his right
   6 arm, neuropathy, pain, and lack of mobility and ability to use his right hand, tingling
   7 and numbness.
   8                                 V.
                   COMPLIANCE WITH GOVERNMENT CLAIMS ACT
   9
             45.    Plaintiff submitted a government tort claim concerning the above
  10
       allegations to COUNTY on February 28, 2018.
  11
             46.    Plaintiff received a denial on April 16, 2018.
  12
  13
                                  FIRST CAUSE OF ACTION
  14
               VIOLATION OF CIVIL RIGHTS – 42 U.S.C. § 1983
  15     DEFENDANTS ANTHONY J. LASCANO (#531103), JI Y. YU (#470249),
           CHRIS Y. LEE (#623671), ROBERT SAKO (#636469), AND DOE
  16                        DEFENDANTS 1-3, 26-50
  17         47.    PLAINTIFF incorporates all the foregoing paragraphs herein by this
  18 reference.
  19         48.    This cause of action arises under United States Code Title 42, Section
  20 1983, wherein PLAINTIFF seeks to redress a deprivation under color of law of a right,
  21 privilege, or immunity secured him by the Fourteenth Amendment to the United
  22 States Constitution and under the laws of the Constitution of the State of California.
  23 Additionally, by reason of all the foregoing and following allegations, Plaintiff was
  24 required to retain counsel to institute and prosecute this action and to render legal
  25 assistance and advice that he may properly vindicate the loss and impairment of his
  26 rights, Plaintiff requests and is entitled to a reasonable sum of attorney’s fees pursuant
  27 to 42 U.S.C. Section 1988.
  28         49.    On or before September 30, 2017, there existed within the LASD: (1) an

                                                  9                    Case No. 2:19-cv-00336-R-SKx
                                     FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 10 of 23 Page ID #:211




    1 administrative manual; (2) a written compilation of policies and procedures; and (3)
    2 orally conveyed department policies, regarding the issues of the safety, health and
    3 welfare of inmates at MCJ, including but not limited to issues regarding: (1) the
    4 classification of inmates to avoid mingling violent and non-violent offenders; (2) the
    5 duties regarding monitoring of violent inmates; (3) the separation of inmates to avoid
    6 mingling violent and non-violent factions of inmates; (4) the prevention of inmate on
    7 inmate violence; and (4) the provision of medical services to obviously hurt, injured
    8 and/or incapacitated inmates.
    9        50.    On September 30, 2017, said Defendants ANTHONY J. LASCANO
  10 (#531103), JI Y. YU (#470249), CHRIS Y. LEE (#623671), ROBERT SAKO
  11 (#636469), and DOE DEFENDANTS 1-3, 26-50 acting in conscious and reckless
  12 disregard for Plaintiff’s rights and in complete derogation of their responsibilities, did
  13 under color of law, knowingly and/or intentionally engage in the following acts and
  14 omissions among others:
  15                   a. Defendants ANTHONY J. LASCANO (#531103), JI Y. YU
  16                      (#470249), CHRIS Y. LEE (#623671), and ROBERT SAKO
  17                      (#636469) intentionally and with deliberate indifference to
  18                      Plaintiff’s life and safety placed Plaintiff, a non-violent offender,
  19                      with violent inmates who said deputies knew or should have
  20                      known would violently and predictably beat him; and/or
  21                   b. Defendants ANTHONY J. LASCANO (#531103), JI Y. YU
  22                      (#470249), CHRIS Y. LEE (#623671), and ROBERT SAKO
  23                      (#636469) intentionally and with deliberate indifference to
  24                      Plaintiff’s life and safety placed a large group of approximately 98
  25                      inmates who had been rioting and were acting violently, in close
  26                      proximity to Plaintiff, a non-violent offender, with nothing but a
  27                      fence separating them, and then left the groups of inmates alone
  28                      without monitoring or supervision, despite knowing or having

                                                 10                   Case No. 2:19-cv-00336-R-SKx
                                      FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 11 of 23 Page ID #:212




    1                    reason to know that this would immediately place Plaintiff’s life
    2                    in immediate danger; and/or
    3                c. Defendants ANTHONY J. LASCANO (#531103), JI Y. YU
    4                    (#470249), CHRIS Y. LEE (#623671), and ROBERT SAKO
    5                    (#636469) intentionally and with deliberate indifference to
    6                    Plaintiff’s life permitted inmates to assault Plaintiff for
    7                    approximately 10-20 minutes without intervening, despite
    8                    knowing or having reason to know that this would immediately
    9                    place Plaintiff’s life in immediate danger; and/or
  10                 d. DOE DEFENDANTS 1-3 negligently staffed and trained jail
  11                     personnel at Los Angeles County jail facilities in such a manner
  12                     that allowed for unmonitored and unsupervised inmate-on-inmate
  13                     violence on September 30, 2017, that could have been easily been
  14                     avoided by personnel staffing and training decisions.           These
  15                     staffing and training decisions completely ignored industry
  16                     standards in said staffing and training and informed, or should
  17                     have informed DOE DEFENDANTS 1-3 that their decisions
  18                     would put persons like Plaintiff in immediate danger to his health
  19                     and safety; and/or
  20                 e. DOE DEFENDANTS 26-50 intentionally and/or with deliberate
  21                     indifference ignored Plaintiff’s obvious need of medical
  22                     assistance, care and treatment and allowed Plaintiff to go untreated
  23                     so as to knowingly or recklessly cause his injuries.
  24        51.   In this manner, Defendants ANTHONY J. LASCANO (#531103), JI Y.
  25 YU (#470249), CHRIS Y. LEE (#623671), ROBERT SAKO (#636469), and DOE
  26 DEFENDANTS 26-50, under color of law, failed to protect Plaintiff’s life, health and
  27 safety, to which protection Plaintiff had a constitutional right, and thereby caused
  28 Plaintiff’s physical injuries resulting in his present physical state. DEFENDANTS

                                               11                    Case No. 2:19-cv-00336-R-SKx
                                   FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 12 of 23 Page ID #:213




    1 acted as they did in part because they knew or were otherwise aware that they would
    2 receive no discipline or punishment for their conduct and that their constitutionally
    3 violative conduct would otherwise be ratified and/or condoned by their superiors,
    4 including DOE DEFENDANTS 1-3.
    5         52.    As a proximate result of the aforementioned acts and omissions of said
    6 Defendants and each of them, Plaintiff suffered injuries including the injuries
    7 attendant to the assault as well as permanent disfigurement of his right arm,
    8 neuropathy, pain, and lack of mobility and ability to use his right hand, tingling and
    9 numbness, and mental and emotional harm all to his damages in an amount to be
  10 proven at trial.
  11          53.    The aforementioned acts by or omissions of the said individual
  12 Defendants ANTHONY J. LASCANO (#531103), JI Y. YU (#470249), CHRIS Y.
  13 LEE (#623671), ROBERT SAKO (#636469), and DOE DEFENDANTS 1-3, 26-50
  14 and each of them were willful, wanton, malicious and oppressive, done with a
  15 conscious disregard for the rights of Plaintiff and constitute the type of despicable
  16 conduct that no civilized society should be forced to endure, and this conduct justifies
  17 the awarding of          exemplary and punitive damages against said individual
  18 DEFENDANTS. This is especially true in light of the fact that Defendants knew or
  19 had reason to know of the inevitable results their misconduct would lead to.
  20
  21                             SECOND CAUSE OF ACTION
  22               FAILURE TO INTERVENE – 42 U.S.C. § 1983
          DEFENDANTS ANTHONY J. LASCANO (#531103), JI Y. YU (#470249),
  23        CHRIS Y. LEE (#623671), ROBERT SAKO (#636469), AND DOE
                               DEFENDANTS 26-50
  24
              54.    PLAINTIFF repeats and re-alleges each and every allegation contained
  25
        above as though fully set forth herein.
  26
              55.    At all times relevant herein during all the failures and omissions relevant
  27
        to Plaintiff’s injuries, Defendants ANTHONY J. LASCANO (#531103), JI Y. YU
  28

                                                  12                   Case No. 2:19-cv-00336-R-SKx
                                      FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 13 of 23 Page ID #:214




    1 (#470249), CHRIS Y. LEE (#623671), ROBERT SAKO (#636469), and DOE
    2 DEFENDANTS 26-50, were present at MCJ and were charged with the Constitutional
    3 duties of protection of Plaintiff and were charged with the duty to not knowingly or
    4 with wanton disregard, cause his life, health and safety to be placed in danger by
    5 intentionally and deliberately ignoring the known dangers to Plaintiff that their
    6 actions and/or omissions placed him in.
    7        56.    Defendants ANTHONY J. LASCANO (#531103), JI Y. YU (#470249),
    8 CHRIS Y. LEE (#623671), ROBERT SAKO (#636469), and DOE DEFENDANTS
    9 26-50 were all in the position and authority to lawfully intervene in and prevent the
  10 unjustified and unwarranted exposure of Plaintiff to the life-threatening incarceration,
  11 physical, and medical conditions, which ultimately caused Plaintiff to suffer the
  12 injuries as alleged herein.
  13         57.    Each said Defendant had ample and reasonably sufficient time and
  14 opportunity to so intervene and prevent Plaintiff’s injuries, and was compelled to do
  15 so as a Sheriff’s Deputy or employee under the laws of the State of California and
  16 under the Constitution of the United States of America.
  17         58.    In deliberate indifference to the life and welfare of Plaintiff, each said
  18 Defendant intentionally and with deliberate indifference to the civil rights of Plaintiff,
  19 refrained from intervening in the acts leading to Plaintiff’s injuries.
  20         59.    As a result thereof, Plaintiff was unjustifiably, purposely, or recklessly
  21 and wantonly exposed to receiving the injuries he received at the hands of other
  22 inmates and ignored when he clearly was in need of medical treatment by said
  23 Defendants as alleged in the First Cause of action in violation of his rights under the
  24 Fourteenth Amendment of the Constitution of the United States of America.
  25         60.    The acts and omissions constituting this cause of action were purposeful,
  26 malicious, and reckless and wanton so as to justify the imposition of punitive damages
  27 on these Defendants in their individual capacity.
  28

                                                 13                   Case No. 2:19-cv-00336-R-SKx
                                     FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 14 of 23 Page ID #:215




    1                            THIRD CAUSE OF ACTION
    2       FAILURE TO TRAIN AND FAILURE TO SUPERVISE CAUSING
                 CONSTITUTIONAL VIOLATION – 42 U.S.C. § 1983
    3                      DOE DEFENDANTS 1-3
    4        61.   PLAINTIFF repeats and re-alleges each and every allegation contained
    5 above as though fully set forth herein.
    6        62.   Since on or about 1990 and at all relevant times mentioned in this
    7 Complaint, the COUNTY Board of Supervisors established and maintained an
    8 oversight and supervisorial role over the conduct of the Sheriff as it pertained to
    9 controlling the Sheriff’s running of various aspects of the LASD. These activities
  10 theretofore had resulted in the deprivation of the constitutional rights of the citizens
  11 of the COUNTY, including inmates at COUNTY’s jail facilities such as MCJ. The
  12 Board’s supervisorial, oversight, and auditing reach included by mutual consent of
  13 the Board and the Sheriff and the LASD certain aspects of the Sheriff’s conduct,
  14 duties and policies. These included among other things, all aspects of the Sheriff’s
  15 duties which were managerial, administrative or procedural, rather than those duties
  16 which were prosecutorial or enforcement in character.
  17         63.   Among the activities of the COUNTY Sheriff over which the Board of
  18 Supervisors has established legal and accepted review, supervision and control as of
  19 1991 and through the relevant dates of this Complaint, are “the policies, practices and
  20 procedures of the LASD, including recruitment, training, job performance and
  21 evaluation, record keeping and management practices,” as they relate to conduct
  22 which subjects citizens of the COUNTY, including inmates in custody at COUNTY
  23 jail facilities to the custody and control of the COUNTY Sheriff and his subordinates.
  24         64.   At all times since 1991 including the relevant dates of this Complaint,
  25 the Sheriff and more particularly, DOE DEFENDANTS 1-3, orally and/or by custom
  26 and practice, have acceded, agreed, consented to, admitted the existence of and/or
  27 otherwise submitted themselves and the LASD and its operation of MCJ to the
  28 authority of the COUNTY Board of Supervisors as it pertains to the aforementioned

                                                14                   Case No. 2:19-cv-00336-R-SKx
                                    FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 15 of 23 Page ID #:216




    1 oversight, supervision, audit, review and control.
    2        65.    In so doing, the Sheriff has admitted and is therefore presently legally
    3 estopped from asserting otherwise, that the conduct and activities in the COUNTY’s
    4 MCJ facilities, over which the COUNTY Board of Supervisors presently exercises
    5 such oversight, control, supervision and authority, are administrative and procedural
    6 and, being administrative and procedural rather than enforcement and prosecutorial
    7 in nature, place them and the Sheriff’s department within the legal jurisdiction of the
    8 COUNTY as COUNTY Officers, and that in carrying out these extrajudicial actions,
    9 the Sheriff and the LASD are not implementing State enforcement or prosecutorial
  10 functions outside of the COUNTY Board’s authority.
  11         66.    The COUNTY Board of Supervisors and the Sheriff have, further, by
  12 agreement, contract, conduct and fiscal necessity, recognized that all arbitrary,
  13 capricious, malevolent, reckless and intentionally harmful conduct of the Sheriff or
  14 the LASD which is in no way a part of the punishment explicitly and specifically
  15 prescribed by State law or necessary to impose the punishments prescribed by State
  16 law, is not classifiable as an “enforcement” function or a prosecutorial function, but
  17 is a procedural or administrative solution to problems of custody, well within the
  18 authority of the COUNTY to supervise and control as COUNTY functions and within
  19 the Sheriff’s conduct as a COUNTY official. The LASD, by and through Defendant
  20 BACA’S predecessor, in its response to the Koltz report, explicitly acknowledged the
  21 right of the COUNTY Board of Supervisors to oversee, review, and audit such
  22 extrajudicial conduct.
  23         67.    The policies of refusing to protect inmates from known dangers, of using
  24 excessive and unnecessary force on inmates, and the policy of failing to provide
  25 necessary medical care to an inmate in custody at MCJ does not implement a
  26 punishment imposed by State law nor is it required to enforce the punishments
  27 actually required by State law.
  28         68.    The actual policies cited herein and the training of jail personnel to

                                                15                   Case No. 2:19-cv-00336-R-SKx
                                     FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 16 of 23 Page ID #:217




    1 enforce these policies, each being a policy implementing punishments imposed by the
    2 Sheriff without an order or requirement to impose such punishments under state law,
    3 and which remain under the supervisorial umbrella of the COUNTY Board of
    4 Supervisors by Sheriff department concession therefore, represent purely COUNTY
    5 functions of the Sheriff as a COUNTY officer and have been deemed and treated as
    6 such by the COUNTY Board of Supervisors and the COUNTY Sheriff through their
    7 mutual agreement, consent, assent, custom and practice as alleged above because:
    8                 a. they represent implementation of COUNTY administrative and
    9                    procedural policy;
  10                  b. they are a series of rules imposing punishments unrelated to the
  11                     actual punishments imposed by State law or to actions required to
  12                     enforce the punishments required by State law; and
  13                  c. they are all applied to custodial jail functions, over which the Los
  14                     Angeles Board of Supervisors, as acknowledged by the LASD in
  15                     its reply to the Koltz report already has powers to monitor, audit
  16                     and intervene and which therefore are by definition COUNTY
  17                     actions.
  18         69.   At all relevant times, DOE DEFENDANTS 1-3 each knew or should
  19 have known of acts of the nature complained of herein occurring at the COUNTY
  20 JAIL came about as a means, method, practice, policy, or custom of: (1) not providing
  21 care to inmates; and (2) knowingly and maliciously failing to protect inmates from
  22 known deadly dangers to their life and health. Said defendants knew or in the exercise
  23 of reasonable care should have known the practice by their employees including
  24 Defendants ANTHONY J. LASCANO (#531103), JI Y. YU (#470249), CHRIS Y.
  25 LEE (#623671), ROBERT SAKO (#636469), and DOE DEFENDANTS 26-50 of the
  26 arbitrary denial of medical care and failure to protect inmates caused the failure of
  27 said individual Defendants herein to monitor and protect Plaintiff from an imminently
  28 dangerous encounter with violent inmates, and their failure to timely summon and

                                               16                    Case No. 2:19-cv-00336-R-SKx
                                    FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 17 of 23 Page ID #:218




    1 provide necessary medical treatment to Plaintiff.         DOE DEFENDANTS 1-3,
    2 however, consciously disregarded this knowledge, failed to adequately investigate or
    3 discover or discipline and correct such actions or practices, thereby causing the
    4 violation of Plaintiff’s Constitutional Rights as described herein.
    5        70.    Prior to the incident alleged herein, COUNTY deputies and jailers,
    6 including Defendants ANTHONY J. LASCANO (#531103), JI Y. YU (#470249),
    7 CHRIS Y. LEE (#623671), ROBERT SAKO (#636469), and DOE DEFENDANTS
    8 26-50, in the course and scope of their employment with COUNTY and the LASD,
    9 facilitated, permitted, ratified and condoned similar acts of failing to provide
  10 necessary care to sick inmates, and were deliberately indifferent to the health safety
  11 of inmates like Plaintiff. DOE DEFENDANTS 1-3 knew or in the exercise of
  12 reasonable care should have known of this practice, pattern, or policy of institutional
  13 violations, and additionally, of the existence of facts and situations which created the
  14 potential of unconstitutional acts, and said Defendants had a duty to instruct, train,
  15 supervise and discipline their subordinates to prevent similar acts to other persons,
  16 but failed to take action to properly train, instruct, supervise, or discipline Sheriff’s
  17 deputies, jailers or other employees, including Defendants ANTHONY J. LASCANO
  18 (#531103), JI Y. YU (#470249), CHRIS Y. LEE (#623671), ROBERT SAKO
  19 (#636469), and DOE DEFENDANTS 26-50, and as a result, Plaintiff was allowed
  20 and/or caused to suffer his injuries as alleged in this Complaint.
  21         71.    At all times mentioned herein and prior thereto, DOE DEFENDANTS
  22 1-3 had the duty to train, instruct, supervise and discipline LASD Custody Officers
  23 and Employees, including Defendants ANTHONY J. LASCANO (#531103), JI Y.
  24 YU (#470249), CHRIS Y. LEE (#623671), ROBERT SAKO (#636469), and DOE
  25 DEFENDANTS 26-50, to ensure they respected and did not violate Federal
  26 Constitutional and statutory rights of and prisoners and to objectively investigate
  27 violations of said prisoners’ rights; among these rights being:
  28                   a. the right to be safe and protected from injury while in Defendants’

                                                 17                    Case No. 2:19-cv-00336-R-SKx
                                     FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 18 of 23 Page ID #:219




    1                      custody;
    2                   b. the right to be protected by the deputies while under their control;
    3                      and
    4                   c. the right to receive medically necessary care.
    5         72.    DOE DEFENDANTS 1-3 breached said duties by failing to train,
    6 instruct, supervise, or discipline their deputy sheriffs, including Defendants
    7 ANTHONY J. LASCANO (#531103), JI Y. YU (#470249), CHRIS Y. LEE
    8 (#623671), ROBERT SAKO (#636469), and DOE DEFENDANTS 26-50, on the
    9 violation of Plaintiff’s and other prisoners’ constitutional rights, as alleged herein.
  10          73.    The conduct of said Defendants has been ratified, authorized or
  11 otherwise condoned by each of them in their official and individual capacities.
  12
  13                             FOURTH CAUSE OF ACTION
  14           VIOLATION OF CIVIL RIGHTS – MONELL – 42 U.S.C. § 1983
                     DEFENDANT COUNTY OF LOS ANGELES
  15
              74.    PLAINTIFF repeats and re-alleges each and every allegation contained
  16
        above as though fully set forth herein.
  17
              75.    Defendant COUNTY, through Defendants ANTHONY J. LASCANO
  18
        (#531103), JI Y. YU (#470249), CHRIS Y. LEE (#623671), ROBERT SAKO
  19
        (#636469), and DOE DEFENDANTS 1-3, 26-50, its administrators and decision
  20
        makers, knowingly, recklessly, and with reckless disregard for the health and safety
  21
        of prisoners, including Plaintiff, promulgated, created, maintained, ratified, condoned
  22
        and enforced a series of policies, procedures, customs and practices which authorized
  23
        the arbitrary denial of constitutional protections to inmates and detainees at MCJ,
  24
        including, but not limited to, purposely, wantonly, and recklessly or with deliberate
  25
        indifference refusing to summon and timely provide necessary medical care to
  26
        inmates, housing inmates in such a way as to cause and allow them to be attacked by
  27
        other inmates, and willfully failing to monitor and protect non-violent inmates from
  28

                                                  18                   Case No. 2:19-cv-00336-R-SKx
                                      FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 19 of 23 Page ID #:220




    1 violent inmates. In accordance to the above series of policies, procedures, customs
    2 and practices, the following actions including those alleged above, were taken
    3 regarding the treatment of Plaintiff.
    4        76.    Defendant COUNTY was further on notice of their wrongful policies by
    5 virtue of the Government Claims filed with the County over the last several year
    6 arising from deaths and injuries to prisoners resulting from said policies.
    7        77.    Defendant COUNTY was further on notice of their wrongful policies by
    8 virtue of the September, 2012, Report by the Citizens’ Commission on Jail Violence
    9 which set forth in comprehensive detail a history in the LASD of the leaderships
  10 failure to respond to recommendations made to improve the Department’s treatment
  11 of inmates at COUNTY jails, stating, “At a fundamental level, the failure to heed
  12 recommendations made -- and advanced repeatedly over time -- is a failure of
  13 leadership in the Department.”
  14         78.    These policies, procedures, customs and practices of Defendant
  15 COUNTY as alleged above were the moving forces behind the de facto custom and
  16 practice of permitting and condoning individual LASD deputies and employees such
  17 as DEPUTY DEFENDANTS and medical personnel to subject inmates to physical
  18 abuse and injury as a form of punishment and discipline as alleged above. The
  19 custom, policy, practice and procedures described herein were a legal cause of
  20 Plaintiff’s injuries and each individual Defendant, acting in accord with this custom,
  21 practice, policy and procedure acted with deliberate indifference to the rights of
  22 Plaintiff. DEFENDANTS acted recklessly and intentionally, under color of law, by
  23 showing conscious disregard for the life and safety of Plaintiff and violated Plaintiff’s
  24 Constitutional rights, and proximately caused the damages set forth in the
  25 incorporated paragraphs, all in violation of 42. U.S.C. § 1983.
  26
  27
  28

                                                 19                   Case No. 2:19-cv-00336-R-SKx
                                     FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 20 of 23 Page ID #:221




    1                               FIFTH CAUSE OF ACTION
    2                                     NEGLIGENCE
                                        ALL DEFENDANTS
    3
              79.    Except for allegations of intentional conduct, PLAINTIFF hereby
    4
        repeats, re-alleges and incorporates all allegations above as though fully set forth
    5
        herein.
    6
              80.    Plaintiff is informed and believes and thereon alleges that during all
    7
        times leading up to the injuries and before medical aid was summoned, said
    8
        DEFENDANTS did negligently and without due care, fail in their duties to protect
    9
        Plaintiff by exposing him to, among others, an unreasonable risk of injury at the hands
  10
        of other violent inmates, and without due care, failed to timely summon medical care
  11
        or take him to seek appropriate and timely medical care, diagnosis or treatment.
  12
              81.    Plaintiff’s injuries as alleged occurred as a result of the absence on the
  13
        part of all said DEFENDANTS of due care for his safety and wellbeing and
  14
        constituted an unreasonable failure of both statutory, common law, and COUNTY Jail
  15
        system-imposed duties to protect Plaintiff from known and unreasonable severe risks
  16
        of physical injury and impairment; and/or resulted from the unreasonable and
  17
        unjustifiable failures of Defendants DOE DEFENDANTS 26-50 to summon timely
  18
        and necessary medical aid or to take Plaintiff to receive medical diagnosis or medical
  19
        care; all manifesting a grossly unreasonable risk of injury to Plaintiff.
  20
              82.    The aforesaid conduct of said defendants, and each of them, was done in
  21
        reckless, unlawful, and/or negligent manner as all defendants, and each of them, knew
  22
        or should have known that of the dangers Plaintiff was exposed to, any such conduct,
  23
        omissions and failures to act on their part, was likely to cause Plaintiff’s injury.
  24
              83.    Defendant COUNTY is liable under the principles of respondeat superior
  25
        for the aforementioned acts of Defendant Deputies pursuant to California Government
  26
        Code Section 815.2.
  27
              84.    As a proximate result of the aforementioned acts and omissions of said
  28

                                                   20                    Case No. 2:19-cv-00336-R-SKx
                                       FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 21 of 23 Page ID #:222




    1 Defendants and each of them, Plaintiff suffered injuries including the injuries
    2 attendant to the assault as well as permanent disfigurement of his right arm,
    3 neuropathy, pain, and lack of mobility and ability to use his right hand, tingling and
    4 numbness, and mental and emotional harm all to his damages in an amount to be
    5 proven at trial.
    6
    7                              SIXTH CAUSE OF ACTION
    8       NEGLIGENCE – FAILURE TRAIN AND FAILURE TO SUPERVISE
               COUNTY OF LOS ANGELES AND DOE DEFENDANTS 1-3
    9
              85.    Except for allegations of intentional conduct, PLAINTIFF hereby
  10
        repeats, re-alleges and incorporates all allegations above as though fully set forth
  11
        herein.
  12
              86.    At all times alleged herein, Defendant COUNTY and DOE
  13
        DEFENDANTS 1-3 failed to adequately train, supervise, discipline or in any other
  14
        way control whether or not Defendants ANTHONY J. LASCANO (#531103), JI Y.
  15
        YU (#470249), CHRIS Y. LEE (#623671), ROBERT SAKO (#636469), and DOE
  16
        DEFENDANTS 26-50 and each of them, fulfilled their Constitutional, common-law,
  17
        and judicially ordered duties to keep inmates, generally, and Plaintiff, specifically,
  18
        protected while under their sole care and custody.
  19
              87.    Defendant COUNTY and DOE DEFENDANTS 1-3 were also negligent
  20
        in failing to provide said Deputy Sheriff Defendants, and each of them, the proper and
  21
        special training necessary for the duties they could foreseeably be expected to perform
  22
        in the course of their employment in that Defendants ANTHONY J. LASCANO
  23
        (#531103), JI Y. YU (#470249), CHRIS Y. LEE (#623671), ROBERT SAKO
  24
        (#636469), and DOE DEFENDANTS 26-50 received inadequate training in the
  25
        proper use of protective measures to employ which should have been employed in the
  26
        factual scenario which underlies Plaintiff’s injuries which now underlies this lawsuit.
  27
              88.    As a proximate result of the aforementioned acts and omissions of said
  28

                                                  21                   Case No. 2:19-cv-00336-R-SKx
                                      FIRST AMENDED COMPLAINT
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 22 of 23 Page ID #:223
Case 2:19-cv-00336-FMO-SK Document 25 Filed 12/06/19 Page 23 of 23 Page ID #:224
